DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
Claims 18-30 are pending, with claims 18 and 25-26 currently amended. Claims 1-17 are cancelled.

Information Disclosure Statement
The IDS filed on July 06, 2020 is considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 18-19, 21-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US PG-Pub No.: 2014/0312492 A1, hereinafter, “Mao”), prior art of record, in view of Chen et al. (US PG-Pub No.: 2013/0228918 Al, hereinafter, "Chen"), prior art of record, and Yukimatsu et al. (US PG-Pub No.: 2013/0136952 A1, hereinafter, “Yukimatsu”), prior art of record.
Regarding claim 18, Mao discloses a method of manufacturing a laminate (see Mao, FIGs. 1-15), the method comprising steps of:
preparing a support glass substrate free of any through holes (40, FIG. 6 and ¶ [0022]);
preparing a processed substrate (100, FIG. 4), the processed substrate (100) comprising at least a semiconductor chip (22, ¶ [0011]) molded with a sealing material (FIG. 4); and

subjecting the processed substrate (100) laminated on the support glass substrate (40), which is free of any through holes, to processing treatment (processes shown in FIG. 5-13); and
separating the processed substrate (100) from the support glass substrate (40), which is free of any through holes, after the processing treatment (FIG. 14).
Mao is silent regarding polishing both surfaces of the support glass substrate so that the support glass substrate has an arithmetic average roughness Ra of 0.5 nm or less and a total thickness variation of less than 5.0 µm.
Chen, however, discloses a method (see Chen, ¶ [0046]) comprising polishing a support glass surface (406, ¶ [0046]) so that the support glass substrate (406) has an arithmetic average roughness Ra of 0.5 nm or less (¶ [0046]) and a total thickness variation of less than 5.0 µm (¶ [0046]); and Yukimatsu discloses polishing both surfaces of a support glass substrate (W; see Yukimatsu, FIG. 5 and [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to polish both surfaces of Mao’s support glass substrate, so that the support glass substrate has an arithmetic average roughness Ra of 0.5 nm or less and a total thickness variation of less than 5.0 µm, as taught by Chen and Yukimatsu, in order to achieve high quality glass substrate (see Chen, ¶ [0046] and Yukimatsu, ¶ [0012]) and improve the bonding property.

claim 19, Mao in view of Chen and Yukimatsu discloses the method according to claim 18, wherein the polishing comprises sandwiching both of the surfaces of the support glass substrate (W) with a pair of polishing pads (not labelled; Yukimatsu, ¶¶ [0071] and [0072]) and polishing the support glass substrate (W) while rotating the support glass substrate (W) and the pair of polishing pads together (Yukimatsu, FIG. 5).
Note: the reason of obviousness to combine teachings from Mao, Chen, and Yukimatsu has been given above regarding claim 18; therefore, it will not be repeated hereinafter.

Regarding claim 21, Mao in view of Chen and Yukimatsu discloses the method according to claim 18, wherein the support glass substrate has a total thickness variation of less than 2.0 µm (Chen, ¶ [0046]).

Regarding claim 22, Mao in view of Chen and Yukimatsu discloses the method according to claim 18, wherein the support glass substrate has a warpage level of 60 µm or less (Chen, ¶ [0046]).

Regarding claim 24, Mao in view of Chen and Yukimatsu discloses a method of manufacturing a semiconductor package, the method comprising steps of: preparing a laminate (100+40) according to the method of claim 18; and conveying the laminate (100+40, conveying is broad and is interpreted as passing from one place/object to another according to Merriam-Webster; in order to further process the laminate 100+40 

Regarding claim 25, Mao in view of Chen and Yukimatsu discloses the method of manufacturing a semiconductor package according to claim 24, wherein the processing treatment comprises a step of arranging wiring (50+52+62+64; Mao, ¶ [0027]) on one surface of the processed substrate (100, FIG. 14).

Regarding claim 26, Mao in view of Chen and Yukimatsu discloses the method of manufacturing a semiconductor package according to claim 24, wherein the processing treatment comprises a step of forming a solder bump (68+70; Mao, ¶ [0031]) on one surface of the processed substrate (100, FIG. 14).

Regarding claim 27, Mao in view of Chen and Yukimatsu discloses a semiconductor package (Mao, FIG. 15), which is manufactured by the method of manufacturing a semiconductor package of claim 24.

Regarding claim 28, Mao in view of Chen and Yukimatsu discloses an electronic device (Mao, FIG. 15), comprising a semiconductor package, wherein the semiconductor package comprises the semiconductor package of claim 27.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US PG-Pub No.: 2014/0312492 A1, hereinafter, “Mao”), prior art of record, in view of , as applied to claim 18 above, and further in view of Ishikawa (US PG-Pub No.: 2004/0009637 A1, hereinafter, “Ishikawa”), prior art of record.
Regarding claim 20, Mao in view of Chen and Yukimatsu discloses the method according to claim 18, wherein the polishing comprises sandwiching both of the surfaces of the support glass substrate (W) with a pair of polishing pads (see Yukimatsu, ¶¶ [0071] and [0072]).
Mao in view of Chen and Yukimatsu is silent regarding polishing the support glass substrate so that a part of the support glass substrate intermittently extends off from the polishing pads during the polishing.
Ishikawa, however, discloses a method (see Ishikawa, FIG. 2), comprising polishing a substrate so that a part of the substrate intermittently extends off from polishing pads during the polishing (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to polish the support glass substrate so that a part of the support glass substrate intermittently extends off from the polishing pads during the polishing, as taught by Ishikawa, in order to uniformly polish the substrate (see Ishikawa, ¶ [0013]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US PG-Pub No.: 2014/0312492 A1, hereinafter, “Mao”), prior art of record, in view of Chen et al. (US PG-Pub No.: 2013/0228918 Al, hereinafter, "Chen"), prior art of record, , as applied to claim 18 above, and further in view of Shimomura et al. (US PG-Pub No.: 2009/0115028 Al, hereinafter, "Shimomura"), prior art of record.
Regarding claim 23, Mao in view of Chen and Yukimatsu discloses the method according to claim 18.
Mao in view of Chen and Yukimatsu is silent regarding that the support glass substrate has a Young's modulus of 65 GPa or more.
Shimomura, however, discloses a support glass substrate (100; see Shimomura, FIG. 1) having a Young’s modulus of 65 GPa or more (¶¶¶ [0080], [0081], and [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the support glass substrate of Mao in view of Chen and Yukimatsu having a Young's modulus of 65 GPa or more, as taught by Shimomura, in order to have a rigid support substrate since the selection of a known material (a supporting glass substrate with a Young's modulus of 65 GPa or more) based on its suitability for its intended use (as a supporting glass substrate) supports a prima facie obviousness determination. See MPEP § 2144.07.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (US PG-Pub No.: 2014/0312492 A1, hereinafter, “Mao”), prior art of record, in view of Chen et al. (US PG-Pub No.: 2013/0228918 Al, hereinafter, "Chen"), prior art of record, and Yukimatsu et al. (US PG-Pub No.: 2013/0136952 A1, hereinafter, “Yukimatsu”), prior art of record, as applied to claim 21 above, and further in view of Kato et al. (US PG-Pub No.: 2011/0177287 Al, hereinafter, "Kato"), prior art of record.
claim 29, Mao in view of Chen and Yukimatsu discloses the method according to claim 21.
Mao in view of Chen and Yukimatsu is silent regarding that the support glass substrate is formed by an overflow down-draw method.
However, Kato discloses that a support glass substrate is formed by an overflow down-draw method (¶ [0004]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the support glass substrate of Mao in view of Chen and Yukimatsu by an overflow down-draw method, as taught by Kato, in order to achieve a small thermal shrinkage (see Kato, ¶ [0003]).

Regarding claim 30, Mao in view of Chen, Yukimatsu, and Kato discloses a method of manufacturing a semiconductor package, the method comprising steps of: preparing a laminate (100+40) according to the method of claim 29; and conveying the laminate (100+40, conveying is broad and is interpreted as passing from one place/object to another according to Merriam-Webster; in order to further process the laminate 100+40 from Mao, FIGs. 5-13, the laminate needs to be conveyed from one place/object to another).

Response to Arguments
Applicant's arguments filed on November 18, 2020 have been fully considered but they are not persuasive. Applicant alleged that it is not obvious to combine Mao, Chen, and Yukimatsu to disclose polishing both surfaces of the support glass substrate, In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


 /THAO X LE/ Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                       




/XIA L CROSS/Examiner, Art Unit 2892